United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1065
                                    ___________

United States of America,                *
                                         *
                    Appellant,           *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of North Dakota.
Dwight Dean Sundby,                      *
                                         *
                    Appellee.            *
                                    ___________

                            Submitted: May 11, 1999
                                Filed: July 30, 1999
                                   ___________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                           ___________

FAGG, Circuit Judge.

      An Arizona postal inspector informed a Minnesota postal inspector of his
suspicion that a first-class package addressed to Dwight Dean Sundby in North Dakota
contained illegal drugs. When the package reached the Minneapolis airport, a police
officer detained the package and exposed it to a dog trained to detect drugs. After the
dog indicated the package contained contraband, authorities applied for a warrant to
search the package. The affidavit supporting the application stated:

      On May 18, 1997, a Narcotic-Trained Canine, “Grady,” handled by
      Minneapolis/St. Paul Airport Police Officer Mike Rudolph, certified by
       the United States Police Canine Association, was used for the detection
       of narcotics. Grady is trained and certified in the detection of marijuana,
       cocaine, crack cocaine, methamphetamine, and heroin. A systematic
       search was conducted at the Minneapolis/St. Paul Airport, in the office
       area, where the suspect parcel was mixed in with other parcels. The
       narcotics trained canine alerted in a positive, aggressive manner toward
       the Express Mail Parcel, indicated the presence of a narcotic odor. This
       parcel is addressed to Dwight Sundby . . . .

Concluding there was probable cause to believe the package contained illegal drugs,
a magistrate judge issued a search warrant. When police opened the package, they
found methamphetamine inside.

       The Government brought drug charges against Sundby, and he moved to
suppress the methamphetamine, asserting only “a lack of probable cause for the
issuance of . . . the initial warrant[].” In his supporting brief, Sundby noted, “The sole
basis for probable cause is the alert by the dog,” and “[n]othing is offered in the
affidavit . . . other than that the dog is narcotics trained and certified. No information
is offered about continued training, continued certification, reliability, or error rates for
[the dog].” Sundby also observed, “[N]o assertion is made that there was anything
unusual about the package” that might support probable cause. Sundby requested “an
evidentiary hearing . . . as required by Franks v. Delaware, 438 U.S. 154, 154-56
(1978).” The Government resisted Sundby’s motion, arguing the magistrate judge
could infer the dog was reliable from the affidavit’s statement that the dog was trained
and certified to detect narcotics, and the reliable dog alert alone provided probable
cause.

      Without holding an evidentiary hearing, the district court granted Sundby’s
motion because the warrant affidavit did not show that the dog was reliable or that the
authorities had a reasonable suspicion that the package contained drugs when they
detained it at the Minneapolis airport. Although Sundby never asserted officials lacked


                                            -2-
a reasonable suspicion to justify the detention, the district court held that because
“there was absolutely nothing presented to the magistrate [judge] to indicate why [the]
package was suspect, . . . the authorities had already violated Sundby’s [Fourth
Amendment] rights by the time they brought in the dog of unknown skill.” The
Government appeals. Concluding the district court’s suppression decision is clearly
erroneous on this record, we reverse, but we remand for further suppression
proceedings. See United States v. Thompkins, 998 F.2d 629, 631-32 (8th Cir. 1993)
(standard of review).

       The Government asserts the warrant affidavit’s omission of the grounds for
detaining Sundby’s package does not invalidate the search warrant. We recognize
individuals have a Fourth Amendment right to be free from unreasonable searches and
seizures of items placed in the first-class mail, and law enforcement authorities must
have a reasonable suspicion based on articulable, objective facts that a package
contains contraband before detaining it from the mail without a warrant. See United
States v. Van Leeuwen, 397 U.S. 249, 251-53 (1970); United States v. Johnson, 171
F.3d 601, 603 (8th Cir. 1999). Nevertheless, Sundby did not challenge the initial
detention in the district court. We do not condone the Government’s bare-bones
approach, which rendered the search vulnerable to attack on both reasonable suspicion
and probable cause fronts, but we find no authority stating the Government must
include the reasons justifying the detention in a later application for a search warrant.
Under the circumstances, the district court’s ruling had the effect of ambushing the
Government. Although the district court correctly recognized there was nothing in the
record to support reasonable suspicion, the absence of evidence is a result of Sundby’s
failure to raise the issue. Had Sundby raised the reasonable suspicion issue, the
Government undoubtedly would have responded by submitting evidence of both the
facts supporting the postal inspector’s suspicion, which are listed in the Government’s
appellate brief, and the basis for the postal inspector’s inferences and deductions. See
Johnson, 171 F.3d at 604-05. The district court then could have made a finding on the
merits of the reasonable suspicion issue. In the interest of fairness, we believe we

                                          -3-
should remand to the district court for pursuit of this course. If the district court finds
the postal inspector lacked a reasonable suspicion that Sundby’s package contained
drugs, then detention of the package for the dog sniff violated Sundby’s Fourth
Amendment rights and the drugs must be suppressed. See id. at 603, 605.

       Even without any evidence of a suspicious package, however, the warrant
affidavit establishes probable cause. “Probable cause to issue a search warrant exists
when the supporting affidavit sets forth sufficient facts to lead a prudent person to
believe that ‘there is a fair probability that contraband or evidence of a crime will be
found in a particular place.’” United States v. Johnson, 64 F.3d 1120, 1126 (8th Cir.
1995) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). We give great deference
to the issuing magistrate judge’s decision and consider only whether the judge had a
substantial basis for finding probable cause. See United States v. Gladney, 48 F.3d
309, 312 (8th Cir. 1995).

       The Government contends the affidavit’s explanation of the positive dog alert
and the dog’s certification to detect narcotics established a fair probability that the
package contained drugs. A dog’s positive indication alone is enough to establish
probable cause for the presence of a controlled substance if the dog is reliable. See
United States v. Carrazco, 91 F.3d 65, 67 (8th Cir. 1996); United States v. Delaney,
52 F.3d 182, 188 (8th Cir. 1995); United States v. Owens, 167 F.3d 739, 749 (1st Cir.
1999); United States v. Kennedy, 131 F.3d 1371, 1376-77 (10th Cir. 1997), cert.
denied, 119 S. Ct. 151 (1998); United States v. Berry, 90 F.3d 148, 153 (6th Cir.
1996); United States v. Lingenfelter, 997 F.2d 632, 639 (9th Cir. 1993). To establish
the dog’s reliability, the affidavit need only state the dog has been trained and certified
to detect drugs. See Kennedy, 131 F.3d at 1377; Berry, 90 F.3d at 153; United States
v. Meyer, 536 F.2d 963, 966 (1st Cir. 1976). An affidavit need not give a detailed
account of the dog’s track record or education. See Delaney, 52 F.3d at 188; Kennedy,
131 F.3d at 1376-77; Berry, 90 F.3d at 153; United States v. Klein, 626 F.2d 22, 27
(7th Cir. 1980).

                                           -4-
        Here, the affidavit supporting the search warrant stated the dog and his handler
are certified by the United States Police Canine Association, the dog is trained and
certified in the detection of certain illegal drugs, and the dog was exposed to several
packages at the same time and indicated Sundby’s package contained contraband. On
its face, the affidavit set forth enough facts to support a reasonable belief that the
package probably contained drugs.

       Although a search warrant based on a drug dog’s alert is facially sufficient if the
affidavit states the dog is trained and certified to detect drugs, see Kennedy, 131 F.3d
at 1376-77, “a court may look behind a search warrant when the affiant intentionally
or recklessly misleads the magistrate judge by making an affirmatively false statement
or [by omitting] material information that would alter the magistrate judge’s probable
cause determination,” id. at 1377; see Franks, 438 U.S. at 155-56. To warrant a
hearing on the affidavit’s veracity, the defendant must make “a substantial showing that
the affidavit contains intentional or reckless false statements and [that] the affidavit, [if]
purged of its falsities, would not be sufficient to support a finding of probable cause.”
Kennedy, 131 F.3d at 1376; see Franks, 438 U.S. at 155-56. Sundby requested a
Franks hearing in his suppression motion, but he did not make the showing required to
obtain one. In sum, the district court wrongly concluded the affidavit did not
sufficiently show the dog’s reliability and establish probable cause to support the
search warrant. Thus, if the district court finds the postal inspector had a reasonable
suspicion that Sundby’s package contained drugs, validating the package’s detention
for the dog sniff, the drugs found in the search of the package should not be suppressed
on remand.

      Having rejected both of the district court’s grounds for suppression, we reverse
and remand for further proceedings consistent with this opinion.




                                             -5-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -6-